 



Exhibit 10.2

FOURTH AMENDMENT

TO THE FIRST AMENDMENT AND RESTATEMENT OF THE

WILLIAMS-SONOMA, INC.

ASSOCIATE STOCK INCENTIVE PLAN

(2002 Restatement)



  Williams-Sonoma, Inc., a California corporation (the “Company”), hereby makes
this Fourth Amendment to the First Amendment and Restatement of the
Williams-Sonoma, Inc. Associate Stock Incentive Plan, generally effective
January 1, 1997, with reference to the following facts:   A.   The Company
maintains the Williams-Sonoma, Inc. Associate Stock Incentive Plan, which was
most recently amended and restated in its entirety in 2002 (the “Plan”), for the
benefit of eligible employees.   B.   The Company wishes to amend the Plan’s
matching contribution formula, which is now a 100% match on a Participant’s
elective deferrals that do not exceed 6% of compensation, by reducing the match
from a 100% match to a 50% match but without changing the 6% ceiling. In
addition, the Company wishes to eliminate the prerequisite that a participant’s
elective deferrals be invested in the Company Stock Fund to qualify for a
matching contribution (although the matching contribution itself will continue
to be invested in Company Stock Fund), to clarify that the matching contribution
is made on a pay period basis, and to broaden the Company’s authority to change
the level of the matching contributions.   C.   The Company wishes to amend the
Plan to clarify that the Company has the authority to limit or suspend elective
deferrals to the Plan, as it deems necessary in its sole discretion, to ensure
the Plan’s compliance with applicable rules under the Internal Revenue Code
(“Code”) that proscribe discrimination in favor of highly compensated employees,
and in particular to provide the following participants are not eligible to make
salary deferral contributions that exceed four percent of their total
Compensation for a pay period: Participants whose annualized base pay rate for
the pay period: (a) effective beginning during March, 2003, equals or exceeds
the IRS dollar limit used to identify highly compensated employees in effect for
the year, and (b) effective previously and beginning during 1998, exceeds that
dollar limit.   D.   By Section 8.4 of the Plan, the Company has reserved the
right to amend the Plan.

           NOW, THEREFORE, the Plan is hereby amended as follows:



  1.   Section 4.1.2 shall be amended to read as follows:

-1-



--------------------------------------------------------------------------------



 





                 “4.1.2 Matching Contributions. The Employer shall make
contributions to the Plan as Matching Contributions, either in cash or in
Company Stock (valued as of the date of contribution) at the election of the
Employer, as follows:                              4.1.2.1 Restoration of
Forfeited Amounts. Matching Contributions shall be made for each Participant
whose Employment with the Employer is terminated, who later returns to
Employment with the Employer, and who is entitled to have the amount of his
forfeiture restored under the provisions of Section 7.7, in an amount necessary
to restore any such forfeiture; and                              4.1.2.2.
Matching Contributions Based on Salary Deferral Contributions. Matching
Contributions shall be made for each Participant equal to fifty percent (50%) of
the Participant’s Salary Deferral Contributions (to the extent such Salary
Deferral Contributions do not exceed six percent (6%) of the Participant’s
Compensation), subject to the lettered paragraphs below.    
                                      (a) Applicable Percentage for 1997 to
2003. “One hundred percent (100%) shall replace fifty percent (50%) effective
for Salary Deferral Contributions beginning May 1, 1997 and ending with the last
pay period beginning before August 1, 2003.    
                                      (b) Pre-August 1, 2003 Requirement for
Company Stock Fund Investment. Effective for Salary Deferral Contributions made
in pay periods beginning on or after August 1, 2003, a Participant’s Salary
Deferral Contributions are eligible to be matched regardless of how such
Participant’s Salary Deferral Contributions are invested. Effective prior
thereto, a Participant’s Salary Deferral Contributions were not eligible to be
matched except to the extent they were invested in the Company Stock Fund.    
                                      (c) Period for Making Matching
Contributions. Matching Contributions shall be calculated on the basis of the
Participant’s Compensation and Salary Deferral Contributions for the applicable
measuring period. The applicable measuring period is the Participant’s pay
period, except that before the effective date, the Company alternately could use
a quarterly or other measuring period. The Company shall make such Matching
Contributions at such times as may be determined by the Committee in its
discretion (provided that such times shall be substantially uniform among all
Participants).”                                           (d) Authorization to
Change. The Company shall have the authority to change the Matching Contribution
level at any time, except that for periods before January 1, 2003, the
percentage level of the Matching Contributions may be altered for any Plan Year
by a resolution of the Board of Directors adopted before the first day of such
Plan Year.

-2-



--------------------------------------------------------------------------------



 





  2.   The last sentence of Section 4.1.6 of the Plan, as added by item 3 of the
Third Amendment to the Plan (“Item 3”), shall be replaced with the following
sentences which shall be adopted simultaneously with Item 3 and which shall
supersede Item 3 in its entirety so that Item 3 shall never become effective:  
      “The Company may at any time reduce or suspend the amount of Salary
Deferral Contributions a Participant may make, if the Committee determines, in
its sole discretion, that such reduction or suspension is necessary to meet any
requirement of Section 401(a), 401(k) or 401(m) of the Code. Consistent with the
foregoing and as determined according to procedures of the plan administrator
(as identified in Section 2.2), the following Participants shall not be eligible
to make Salary Deferral Contributions that exceed four percent (4%) of such
Participants’ total Compensation for a pay period: Participants whose annualized
base pay rate for the pay period: (a) effective beginning during March, 2003,
equals or exceeds the dollar limit in Code section 414(q)(1)(B)(i) (i.e., the
dollar limit used to identify highly compensated employees) in effect for the
year of the pay period, and (b) effective previously and beginning during 1998,
exceeds such dollar limit.”

This Amendment shall supercede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Amendment.

     In all other respects, the terms and provisions of the Plan are hereby
ratified and declared to remain in full force and effect.

     IN WITNESS WHEREOF, this Amendment has been executed this 17th day of
April, 2003.



  WILLIAMS-SONOMA, INC.



  By: /s/ James Boike


--------------------------------------------------------------------------------



  Title: COO


--------------------------------------------------------------------------------

-3-